Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 13, 2019

                                            No. 04-19-00066-CV

           IN RE ALLIED PROPERTY & CASUALTY INSURANCE COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On February 1, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the trial court’s January 24, 2019 Order pending final resolution of the petition
for writ of mandamus, which this court granted on February 4, 2019. The real parties in interest
filed a response. After considering the petition, this court concludes relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P.
52.8(a). The stay imposed on February 4, 2019 is LIFTED.

        It is so ORDERED on March 13, 2019.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018-CV-02309, styled Lois Morris and Gregory Morris v. Shahariar
Hassan, pending in the County Court at Law No. 3, Bexar County, Texas, the Honorable David J. Rodriguez presiding.